March 27, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                UNION PACIFIC RAILROAD COMPANY, Appellant

NO. 14-11-01034-CV                      V.

 WALLACE L. MEEKS, JAMES M. GRAHAM, JR., AND TOMMY C. THOMPSON,
                             Appellee
                       ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on October 28, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by UNION
PACIFIC RAILROAD COMPANY.
      We further order this decision certified below for observance.